﻿Allow me first of all, on behalf of the delegation of the Central African Republic, to congratulate you, Sir, on your election to the presidency of the thirty-ninth session of the General Assembly. Your long experience acquired in the course of your diplomatic career and your superb knowledge of international issues bode well for the great success of the work of this session. My delegation would like to assure you at the outset of its readiness to assist you.
105.	I should also like to take this opportunity to reaffirm the support of the Central African Republic for the Secretary-General, whose work on behalf of the Organization is both dedicated and selfless.
106.	Lastly, our delegation wishes to extend a warm welcome to Brunei Darussalam whose admission is a further reflection of the universal role of the United Nations.
107.	Since the founding of the Organization, its usefulness and effectiveness have continually been called into question. The resolutions it has adopted, the solutions it has worked out, the recommendations it has made, have never really fulfilled the hopes cherished by peoples stricken by crises and conflicts; they have never completely allayed the tensions and upheavals in the world. Therefore, despite the heterogeneous nature of the Organization and its complexity, it should show a more definite spirit of consensus and return to its original objectives, namely, the noble ideals of peace and development laid down in the Charter of the United Nations.
108.	The sweeping currents of ideas, discoveries and technological innovations should lead to a change in the relations between nations; all such changes should lead to a true world balance. Unfortunately, reality is quite different. We are, in fact, witnessing a resurgence of intolerance, insecurity, selfishness and violence. Despite that gloomy picture, we shall not give in to either defeatism or scepticism. Despite numerous stumbling-blocks, the United Nations continues to be the forum in which discussions and negotiations on the fate of the world are held.
109.	In today's world, which is characterized by diversity, the right to be different should be recognized as a fundamental principle governing relations among States, a right to be different that the United Nations fosters and develops, the right of each people to flourish within the context of its own history, its own culture, its own beliefs and the political and economic system it has freely chosen. When denied to others—as is so often the case—this right to be different becomes a source of turbulence, hatred and confrontation.
110.	In Africa, in Asia, in Europe, as well as in America, evidence of such intolerance and selfishness is all too common. Often, peoples are stifled. Their legitimate struggles for their inevitable emancipation and their power to decide their lot in full exercise of their sovereignty are being thwarted by sordid personal interests.
111.	Are examples necessary? The situation prevailing in southern Africa is a very eloquent case in point. It is, of course, true that the agreements recently concluded between South Africa and some countries of the region are an encouraging step along the road towards peace. However, that remains problematical. So long as SWAPO, the sole representative of the Namibian people, is denied recognition of its national rights, peace cannot be lasting and total. It is more than ever important that Security Council resolution 435 (1978) be fully observed and implemented.
112.	The Central African Republic welcomes the recent agreements concluded between France and the Libyan Arab Jamahiriya to withdraw all foreign forces from Chad. It hopes, however, that the simultaneous withdrawals will be effective and complete, not just from the capital, N'djamena, and its immediate environs, but from all Chadian territory. Chad must regain possession of the whole of its original territory. That would enable the Government of that brotherly neighbouring country finally to dedicate itself fully to the task of reconciliation and national reconstruction begun by President Hissein Habre.
113.	With regard to the question of Western Sahara, our delegation believes that an excellent basis for seeking a solution can be found in the resolutions adopted at the eighteenth and nineteenth ordinary sessions of the Assembly of Heads of State and Government of the Organization of African Unity. In that connection, we cherish the firm hope that the next session of that Assembly will provide an opportunity to assess the efforts made by the countries involved.
114.	With regard to the question of the Middle East, everyone knows that the Palestinian problem lies at the heart of the conflict. No acceptable solution can therefore be arrived at which ignores the right of the Palestinian people to self-determination under the aegis of the Palestine Liberation Organization. In that connection, we shall continue to support any initiative in line with the spirit of Security Council resolutions 242 (1967) and 338 (1973) aimed at bringing about a lasting and comprehensive settlement of the conflict.
115.	In the same context, the Central African Republic makes an urgent appeal to the international community to spare no effort to preserve and guarantee the national unity, territorial integrity, sovereignty and neutrality of Lebanon.
116.	In the name of the principle of recognizing the right to be different, Democratic Kampuchea should be enabled fully to exercise its sovereignty. To that end, we hope to see the full application of the principles laid down by the Organization.
117.	The Central African Republic also supports any initiative designed to enable Afghanistan to regain its national rights and its status as a neutral, non-aligned country.
118.	The problem of Korea remains a pressing one. The persistent tension in the Korean peninsula is of concern to the Central African Republic. Thus, as part of our contribution to the efforts being made by the international community to reduce such tension, we shall continue to urge both parties, which undeniably aspire to reunification, to pursue their dialogue on the basis of the South-North Joint Communique of 4 July 1972, which set forth the principles for such action. Free, direct dialogue, free of outside interference, would unquestionably enable the parties to establish the conditions for the restoration of the mutual confidence indispensable for the maintenance of peace in the region. Both parties could, in the meantime, plan for their simultaneous admission to membership in the United Nations.
119.	Given the situation prevailing in Central America, the Central African Republic believes that negotiation is the only appropriate means for achieving a peaceful solution and for promoting the harmonious coexistence of the States of the region,
120.	These several examples of the refusal of certain States to recognize and accept the right to differences are based on a two-pronged interest. First, there is an ideological interest, since those States which reject the right to differences are often members of an alliance bloc. A treacherous complicity does, indeed, exist on the part of part of the international community. That complicity impedes mutual understanding and confidence. And then there is strategic interest in the policies of certain States which have embarked on the arms race in order to maintain their military and economic domination.
121.	Thus, while the Central African Republic welcomes the negotiations under way on disarmament, it also deplores the fact that they are brought to stalemate at a time when the proliferation and development of arms are reaching alarming levels, thus perpetuating the vicious circle of destruction.
122.	The disarmament we so fervently wish for cannot be achieved solely through regional security and arms limitation agreements. All States must be aware of the pressing and collective task of championing international, peace and security.
123.	The Central African Republic is firmly convinced that the effective development of all the countries of our community is a condition for global balance and a guarantee of peace. Development also means the right to life and therefore it cannot be jeopardized. We call on the developed countries to contribute effectively, through bilateral or multilateral agreements, to the realistic development of the countries of the third world. For, one and indivisible, peace requires, if it is to be preserved, the universal development of all the members of the international community.
124.	The inadequacy of the present international economic system is resulting in enormous difficulties for the developing countries. Will the alarm so often sounded ever be heard?
125.	While concerned with providing a minimal decent standard of living for our peoples, our countries are rarely able to find the means to implement the economic plans and programmes which have been drawn up. Thus, we continue to suffer severely from the effects of the world economic crisis and from the shortcomings of the economic system. We deplore the attitude of certain industrialized countries which act as though the developing countries should come to terms with their poverty levels and even be content with them.
126.	The countries of the third world are struggling not only for the right to development but also Tor a more significant mobilization of the means for development. The unbreakable link between the right to development and the right to security requires, in turn, the developing countries to observe an indispensable and reasonable balance between the means allocated for security and those given over to development.
127.	Thus, it is regrettable that, after the adoption in 1974 of the Charter of Economic Rights and Duties of States, there is still a gap between the socio-economic development efforts of certain industrialized countries and others which are less industrialized.
128.	The international crisis seems to have disallowed any claim of the developing countries to such development, and therefore to life. The assistance which is accorded them, dwindling day by day, is clearly inadequate and the terms of trade are growing worse at a dizzying pace.
129.	Our countries are in debt and are bowed under the burden of the amounts due; these debts are worsened and inflated by the crisis of the international monetary system. At the same time, our balance of trade shows a deficit and access to development sources and new technology, which are so badly needed to maintain development projects, seems to be denied to us solely because we happen to be developing countries.
130.	We continue to be greatly disappointed, and we state this in this lofty gathering, all the more so because our hopes have faded since the work of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade in 1983, and of the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna earlier this year.
131.	A joint definition of new international economic regulations by the industrialized countries and by the third world is needed today. The entire international community would benefit from the beginning of global negotiations designed to putting a halt to this crisis.
132.	The results achieved in three years by the Military Committee for National Recovery in working to restore and rebuild the Central African Republic are very encouraging and are a cause of satisfaction for us because the result first and foremost from our own efforts
133.	But such success is also due to the valuable assistance given by friendly countries and by international organizations, including the United Nations. I should like once again to pay a heartfelt tribute to the Secretary-General and his co-workers for the unceasing concern which they continue to show for the Central African Republic. The road is still long and the task an arduous one. That is why we should like to be assured of continuity and stepping up of international assistance.
134.	While observing the third anniversary of ac-cession to power of the Military Committee for National Recovery, the Head of State, General Andre Kolingba, began his speech as follows: "For three years now the Central African Republic has seen the Military Committee for National Recovery at work. These three years have been imbued, above all, with peace,"—I repeat, with peace—"a factor working for stability and a sine qua non condition for any kind of development."
135.	That equation of peace and development is the basis of the philosophy of action advocated by the Central African Republic, on both the domestic and the international level.
136.	For we have faith in the possibility of warding off those ills which loom as a serious threat over the future of the international community. The solution lies in respect by all States for the fundamental values of the right to differences and the right to development.
137.	That is the message which General Andre Kolingba, Chairman of the Military Committee for National Recovery and Head of State, deeply convinced of the ability of the Organization to resolve world problems and drawing inspiration from the well-springs of our philosophy, has entrusted us to present for the consideration of the Assembly.
138.	The entire Central African Republic joins us in wishing all possible success for the work of the Assembly.

